PER CURIAM.
Appellant seeks review of his conviction of the crime of robbery.
It is the appellant’s contention that the state failed to establish a prima facie case of robbery against him because the eye witness did not satisfactorily establish appellant’s identity as a participant in the crime.
We have carefully considered this contention in the light of the evidence appearing in the record and the controlling principles of law; we have concluded that appellant’s contention is without merit. In our opinion there is substantial competent evidence to support the conviction. Crum v. State, Fla.App.1965, 172 So.2d 24; Sharon v. State, Fla.App.1963, 156 So.2d 677.
Affirmed.